DISMISS and Opinion Filed June 8, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00926-CV

                  STANISLAV BILDER, Appellant
                              V.
         DENNIS ZEDRICK AS ASSIGNEE FROM OLGA LESYA
       SYTNIANSKA ZEDRICK AND ARMSTRONG LAW, Appellee

               On Appeal from the 468th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 468-51319-2019

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      In the underlying case involving the parent-child relationship, the trial court

signed two orders in December 2019.          In the first order on a motion for

enforcement, the trial court awarded judgment in favor of mother Olga Lesya

Sytnianska Zedrick for back child support, health care expenses, and attorney’s

fees. In the second order on a petition to modify, the trial court ordered appellant

Stanislav Bilder to pay child support and also awarded mother attorney’s fees.

Subsequently, mother and her attorneys assigned all of their interests in the two

orders to appellee Dennis Zedrick. In an effort to collect the amounts awarded in
the two orders, Zedrick filed an application for turnover order, appointment of a

receiver, and request for a charging order. On September 22, 2021, the trial court

signed an order granting the requested relief in the application. Bilder appeals

from this order.

           After Bilder filed his brief on the merits in this appeal, he and Zedrick filed

in the trial court a joint motion to discharge the receiver and to dissolve the order

appointing the receiver and the turnover and charging orders. In an order signed

on March 24, 2022, the trial court discharged the receiver and dissolved the

receivership, turnover, and charging orders without prejudice. Bilder then filed a

motion requesting partial dismissal of his appeal.                   Specifically, he moved to

dismiss five of the six issues he raised in his brief1 because the trial court’s March

24 order rendered them moot. He asserts his issue asserting it is error to allow a

non-parent to enforce the judgment as a child support judgment is not moot.

Asserting that the entire appeal is now moot because the appealed order has been

dissolved, Zedrick filed a motion seeking to dismiss the entire appeal.




1
    Bilder raises the following six issues in his brief:
1. The evidence is legally insufficient to support a turnover order.
2. The trial court abused its discretion by appointing a receiver over appellant’s real property without
proper notice to appellant.
3. The trial court abused its discretion by delegating enumerated judicial powers to the receiver.
4. The turnover/receivership order applies to non-party non-judgment debtors.
5. The order improperly allows the judgment to be enforced as a child support judgment.
6. The order improperly allows a judgment in a modification proceeding to be enforced as past-due child
support.

                                                           –2–
      Appellate courts do not decide cases in which no controversy exists between

the parties. See Camerena v. Tex. Emp’t Comm’n., 754 S.W.2d 149, 151 (Tex.

1988). Accordingly, if no controversy continues to exist between the parties, the

appeal is moot and the court must dismiss the cause. See City of Garland v.

Louton, 691 S.W.2d 603, 604–05 (Tex. 1985).

      Bilder does not dispute the appeal is moot but argues the “capable of

repetition yet evading review” exception to the mootness doctrine applies to the

issue pertaining to allowing a non-parent to enforce the judgment as a child support

judgment.    He states in his motion “[Zedrick] still owns the judgment by

assignment; therefore, the parties being subjected to the same action again is

inevitable.” The “capable of repetition yet evading review” exception is applied

where the challenged act is of such short duration that the appellant cannot obtain

review before the issue becomes moot. See Spring Branch Indep. Sch. Dist. v.

Reynolds, 764 S.W.2d 16, 18 (Tex. App.—Houston [1st Dist.] 1988, no writ).

However, the Texas Supreme Court has recognized that the “capable of repetition

yet evading review” exception is rarely applied and has only been used to

challenge unconstitutional acts performed by the government. See Gen. Land Off.

of State of Tex. v. OXY U.S.A., Inc., 789 S.W.2d 569, 571 (Tex. 1990); Trulock v.

City of Duncanville, 277 S.W.3d 920, 924 (Tex. App.—Dallas 2009, no pet.);

Adams Garden Irrigation Dist. # 19 v. Tex. Comm’n on Env’t Quality, No. 13-17-



                                        –3–
00229-CV, 2021 WL 4897663, at *7 (Tex. App.—Corpus Christi Oct. 21, 2021, no

pet.). The exception does not apply to the facts before us.

      Rather than pursue the appeal, Bilder joined with Zedrick in asking the trial

court to dissolve the appealed order and the trial court complied.       Because a

controversy no longer exists between the parties, the appeal is now moot and we

lack jurisdiction. See Camerena, 754 S.W.2d at 151. Accordingly, we deny

appellant’s motion for partial dismissal of the appeal, grant appellee’s motion, and

dismiss the appeal and any pending motions. See TEX. R. APP. P. 42.3(a).




                                              /Robert D. Burns, III//
210926f.p05                                   ROBERT D. BURNS, III
                                              CHIEF JUSTICE




                                        –4–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

STANISLAV BILDER, Appellant                    On Appeal from the 468th Judicial
                                               District Court, Collin County, Texas
No. 05-21-00926-CV         V.                  Trial Court Cause No. 468-51319-
                                               2019.
DENNIS ZEDRICK AS ASSIGNEE                     Opinion delivered by Chief Justice
FROM OLGA LESYA                                Burns. Justices Molberg and Smith
SYTNIANSKA ZEDRICK AND                         participating.
ARMSTRONG LAW, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee DENNIS ZEDRICK AS ASSIGNEE FROM
OLGA LESYA SYTNIANSKA ZEDRICK AND ARMSTRONG LAW recover
his costs of this appeal from appellant STANISLAV BILDER.


Judgment entered this 8th day of June, 2022.




                                       –5–